Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 8 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a control method of an autonomous vehicle, comprising: detecting, with one or more sensors installed on the autonomous vehicle, a pedestrian on a sidewalk next to a road on which the autonomous vehicle is driving, a position of the pedestrian and a distance between the pedestrian and the autonomous vehicle; irradiating light, with one or more light sources, to the sidewalk to form a first image on the sidewalk, when the pedestrian is detected and the distance between the pedestrian and the autonomous vehicle is within a first range; irradiating light, with the one or more light sources, to the sidewalk or both the sidewalk and the road to form the first image on the sidewalk and further form a second image on the sidewalk or the road, wherein the second image is different from the first image, when the pedestrian is detected and the distance between the pedestrian and the autonomous vehicle is within a second range,  wherein the autonomous vehicle is closer to the pedestrian when the distance is within the second range than when the distance is within the first range; and irradiating light, with the one or more light sources, to the sidewalk and the road to form the first image on the sidewalk and further form a third image on the road, wherein the third image is different and separate from the first image, when the pedestrian is detected and the distance between the pedestrian and the autonomous vehicle is smaller than a predetermined value, wherein the autonomous vehicle is closer to the pedestrian when the distance is smaller than the predetermined value than when the distance is within the second range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684